DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The replacement drawings were received on 02/15/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
Claims 1, 15, and 19 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There is not clear support in the specification that the reactor chamber has a constant distance from target to substrate. In fact, paragraph 0058 of the specification states that the substrate support pedestal may be vertically movable through a bellows to transfer the substrate into the chamber at a lower portion of the chamber and raising it to a processing position. Furthermore, Fig. 3 and the mentions of “target to substrate distance” in paragraphs 0030 and 0036 are not sufficient to show that the target and substrate are maintained at a constant distance.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 6-8, 11, 13, 15, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US .
Regarding claim 1, Katsura teaches sputtering (col 4 line 64-68) of a first Al deposition step producing a film with a minimum grain size (col 5 line 10-11) and a second Al deposition step producing a film with a larger grain size (col 5 line 12-14).
Katsura fails to explicitly teach maintaining a first AC bias power, first temperature, first gas pressure, and a first DC power for a duration sufficient to form a second aluminum layer atop the first aluminum layer. However, Zhang (CN 102237299 A), in the analogous art of sputtering aluminum, teaches that sputtered aluminum films increase in grain size as the thickness increases (para 0011, 0037). Furthermore, Katsura teaches that increasing deposition rate leads to an increase in grain size (col 7 line 3-32; Fig. 5, 6) and Fukui (US 20070215715 A1), in the analogous art of sputtering, teaches that deposition rate (film forming speed) can be reduced by increasing the substrate-target distance in the course of film formation (para 0042). Therefore, because grain size increases with thickness and a thicker film would result in a shorter distance between the surface of the film and the target, the grain size would inherently increase as deposition proceeds. Therefore, the first deposition step of Katsura, which is performed at constant operating conditions, would necessarily form a first aluminum film having a first grain size, and form a second aluminum film atop the first aluminum film with a larger grain size, while increasing the grain size of the first aluminum film layer.
Katsura teaches the first deposition step (first and second layers) is performed at 200 °C (first temperature) (col 5 line 10-12) but fails to explicitly teach the first deposition step is performed at a first pressure, a first AC bias power, and a first DC power. 
However, Abe, in the analogous art of sputtering aluminum to fill a recess, teaches depositing the first layer of an aluminum wiring film at a pressure of 3 mTorr and DC power of 9 kW (para 0055) to fill a contact hole (Fig. 1 – 12). It would have been obvious to a person having ordinary skill in the art before 
Furthermore, Grass (US 20160204218 A1), in the analogous art of sputtering aluminum to fill a recess, teaches applying a (first) substrate bias of 100 to 1000 W to the Al seed (first) layer 303 before depositing the aluminum fill layer 304 to fill a recess 202 in the substrate (para 0065-0068; Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a substrate bias voltage to the Katsura process in order to improve the sputtering into a narrow recess (Grass para 0065), such as the contact hole 102 of Katsura (Fig. 13B), thus improving uniformity as desired by Katsura (col 9 line 61-68). Though the combination of Katsura, Abe, and Grass does not explicitly teach a substrate bias above 900 W, one would have expected the use of any value within the Grass range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values from 100 to 1000 W, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Katsura, Abe, and Grass fails to explicitly teach the substrate bias is an AC bias and that the first AC bias is lowered from an amount above 900 W to an amount below 900 W while increasing at least one of the first temperature, first gas pressure, or the first DC power to increase the second grain size when depositing aluminum atop the second aluminum layer. However, Katsura teaches the second deposition step being deposited at a higher substrate temperature (increasing the first temperature) than the first deposition step (col 5 line 10-17; Fig. 1). Since Katsura increases the substrate temperature similarly to the applicant (Specification para 0037, 0038 line 15-17, para 0069 
Furthermore, Wong, in the analogous art of sputtering aluminum, teaches that the grain size of deposited aluminum is lower when there is a substrate bias when compared to no bias (col 4 line 63-68, col 5 line 1-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use RF (AC) bias and remove any substrate bias in the third step of the Katsura process (lowering the first AC bias power from an amount above 900 W to an amount below 900 W) in order to further increase the grain size.
Regarding claim 2, the combination of Katsura, Abe, Grass, Lee, and Wong teaches the first aluminum wiring sublayer is deposited at a substrate temperature of 200 °C (below 350 °C) (Katsura col 5 line 10-12).
Regarding claim 4, as described in the claim 1 rejection, the combination of Katsura, Abe, Grass, Lee, and Wong teaches a first DC power of 9 kW (4kW to 60kW) (Abe para 0055).
Regarding claim 6, the combination of Katsura, Abe, Grass, Lee, and Wong teaches the first aluminum layer is deposited by exposing the substrate to aluminum and argon (Katsura col 7 line 1-2) in a sputtering (PVD) process (Katsura col 3 line 64-68).
Regarding claim 7, the combination of Katsura, Abe, Grass, Lee, and Wong teaches the aluminum material is formed using an aluminum target (Katsura col 7 line 1-2) in the sputtering process.
Regarding claim 8, the combination of Katsura, Abe, Grass, Lee, and Wong teaches depositing the third aluminum sublayer (aluminum atop the second aluminum to increase the second grain size) is performed at a substrate temperature of 500 °C (greater than 350 °C) (Katsura col 5 line 15-17).
claim 11, the combination of Katsura, Abe, Grass, Lee, and Wong teaches the first aluminum wiring sublayer is deposited at a substrate temperature of 200 °C (below 350 °C) (Katsura col 5 line 10-12).
Regarding claim 13, the combination of Katsura, Abe, Grass, Lee, and Wong teaches the third Al sublayer (depositing aluminum atop the second aluminum layer) is performed using a sputtering (PVD) process (Katsura col 4 line 64-68) comprising an aluminum target (Katsura col 7 line 1-2).
Regarding claim 15, Katsura teaches sputtering (col 4 line 64-68) in a first deposition step at a (first) temperature of 200 °C (below 350 °C) (col 5 line 10-12) and maintaining the temperature for a period of time (col 5 line 10-12; Fig. 1 – 0, T11). Katsura also teaches Al film forming equipment (reactor chamber) that can be evacuated or deevacuated in order to oxidize (react) the Al film (col 1 line 58-68, col 2 line 1-3, col 5 line 50-68, col 6 line 1-5). Katsura also teaches a semiconductor substrate (abstract) and an aluminum target (col 7 line 1-2).
Katsura fails to explicitly teach maintaining a first AC bias power, first temperature, first gas pressure, and a first DC power for a duration sufficient to form a second aluminum layer atop the first aluminum layer. However, Zhang (CN 102237299 A), in the analogous art of sputtering aluminum, teaches that sputtered aluminum films increase in grain size as the thickness increases (para 0011, 0037). Furthermore, Katsura teaches that increasing deposition rate leads to an increase in grain size (col 7 line 3-32; Fig. 5, 6) and Fukui (US 20070215715 A1), in the analogous art of sputtering, teaches that deposition rate (film forming speed) can be reduced by increasing the substrate-target distance in the course of film formation (para 0042). Therefore, because grain size increases with thickness and a thicker film would result in a shorter distance between the surface of the film and the target, the grain size would inherently increase as deposition proceeds. Therefore, the first deposition step of Katsura, which is performed at constant operating conditions, would necessarily form a first aluminum film 
Katsura fails to explicitly teach the substrate positioned on a workpiece support underlying the aluminum target, a first pressure below 10 mTorr, and applying a first DC power of 4 kW to 60 kW. However, Abe, in the analogous art of sputtering aluminum to fill a recess, teaches depositing the first layer of an aluminum wiring film at a pressure of 3 mTorr (below 10 mTorr) and DC power of 9 kW (4 kW to 60 kW) (para 0055) to fill a contact hole (Fig. 1 – 12). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pressure and DC power of Abe in the Katsura process because Katsura is silent to a specific pressure or power, Katsura inherently has a pressure due to the presence of argon (col 7 line 1-2) and must have a power in order to sputter, and the Abe pressure and DC power are used in a similar process. Additionally, because Katsura and Abe do not teach changing the pressure between deposition steps, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to maintain a pressure of 3 mTorr (below 10 mTorr). 
Furthermore, Lee, in the analogous art of multi-step aluminum sputtering to fill a recess, teaches the wafer 22 (substrate) on a pedestal 24 (workpiece support) beneath the target 28 (Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pedestal of Lee to support the substrate of Katsura in order to heat or cool the wafer (Lee para 0005), as desired by Katsura (Abstract). 
The combination of Katsura, Abe, and Lee fails to explicitly teach a first AC bias power of between 800 W and 1200 W. 
However, Grass (US 20160204218 A1), in the analogous art of sputtering aluminum to fill a recess, teaches applying a (first) substrate bias of 100 to 1000 W to the Al seed (first) layer 303 before depositing the aluminum fill layer 304 to fill a recess 202 in the substrate (para 0065-0068; Fig. 3). It 
The combination of Katsura, Abe, Lee, and Grass fails to explicitly teach the substrate bias is an AC bias and that the first AC bias is maintained or lowered while increasing at least one of the first temperature, the first pressure, or the first DC power to increase the second grain size. However, Katsura teaches a second Al deposition step at a higher substrate temperature (increasing the first temperature) than the first deposition step (col 5 line 10-17; Fig. 1). Since Katsura increases the substrate temperature similarly to the applicant (Specification para 0037, 0038 line 15-17, para 0069 line 16-18), Katsura’s method must necessarily yield similar results to those of the applicant such that Katsura’s second grain size would necessarily increase due to the temperature increase. Additionally, Lee, in the analogous art of multi-step aluminum sputtering, teaches the aluminum is deposited while applying an RF substrate bias (first AC bias power) (claim 22). 
Furthermore, Wong, in the analogous art of sputtering aluminum, teaches that the grain size of deposited aluminum is lower when there is a substrate bias when compared to no bias (col 4 line 63-68, col 5 line 1-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use RF (AC) bias and remove any substrate bias in the 
Regarding claim 17, as described in the claim 15 rejection, the combination of Katsura, Abe, Lee, and Wong teaches completely removing all RF/AC bias in the third deposition step of Katsura, resulting in a power of 0 W, which is below 1200 W (Wong col 4 line 63-68, col 5 line 1-20).
Regarding claim 19, Katsura teaches sputtering (col 4 line 64-68) of a first Al deposition step producing a film with a minimum grain size (col 5 line 10-11) and a second Al deposition step producing a film with a larger grain size (col 5 line 12-14). Katsura also teaches Al film forming equipment (reaction chamber) that can be evacuated or deevacuated in order to oxidize (react) the Al film (col 1 line 58-68, col 2 line 1-3, col 5 line 50-68, col 6 line 1-5).
Katsura fails to explicitly teach maintaining a first AC bias power, first temperature, first gas pressure, and a first DC power for a duration sufficient to form a second aluminum layer atop the first aluminum layer. However, Zhang (CN 102237299 A), in the analogous art of sputtering aluminum, teaches that sputtered aluminum films increase in grain size as the thickness increases (para 0011, 0037). Furthermore, Katsura teaches that increasing deposition rate leads to an increase in grain size (col 7 line 3-32; Fig. 5, 6) and Fukui (US 20070215715 A1), in the analogous art of sputtering, teaches that deposition rate (film forming speed) can be reduced by increasing the substrate-target distance in the course of film formation (para 0042). Therefore, because grain size increases with thickness and a thicker film would result in a shorter distance between the surface of the film and the target, the grain size would inherently increase as deposition proceeds. Therefore, the first deposition step of Katsura, which is performed at constant operating conditions, would necessarily form a first aluminum film having a first grain size, and form a second aluminum film atop the first aluminum film with a larger grain size, while increasing the grain size of the first aluminum film layer.


Furthermore, Grass (US 20160204218 A1), in the analogous art of sputtering aluminum to fill a recess, teaches applying a (first) substrate bias of 100 to 1000 W to the Al seed (first) layer 303 before depositing the aluminum fill layer 304 to fill a recess 202 in the substrate (para 0065-0068; Fig. 3). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to apply a substrate bias voltage to the Katsura process in order to improve the sputtering into a narrow recess (Grass para 0065), such as the contact hole 102 of Katsura (Fig. 13B), thus improving uniformity as desired by Katsura (col 9 line 61-68). Though the combination of Katsura, Abe, and Grass does not explicitly teach a substrate bias above 900 W, one would have expected the use of any value within the Grass range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values from 100 to 1000 W, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
The combination of Katsura, Abe, and Grass fails to explicitly teach the substrate bias is an AC bias and that the first AC bias is lowered from an amount above 900 W to an amount below 900 W while 
Additionally, Lee, in the analogous art of multi-step aluminum sputtering, teaches the aluminum is deposited while applying an RF substrate bias (AC bias) (claim 22). Furthermore, Wong, in the analogous art of sputtering aluminum, teaches that the grain size of deposited aluminum is lower when there is a substrate bias when compared to no bias (col 4 line 63-68, col 5 line 1-20). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use RF (AC) bias and remove any substrate bias in the third step of the Katsura process (lowering the first AC bias power from an amount above 900 W to an amount below 900 W) in order to further increase the grain size.
Regarding claim 20, the combination of Katsura, Abe, Lee, Grass, and Wong fails to explicitly teach the AC bias power is coupled to a substrate support of the reaction chamber. However, Lee, in the analogous art of multi-step aluminum sputtering to fill a recess, teaches the wafer 22 (substrate) on a pedestal 24 (workpiece support) and that an RF (AC) power supply 34 is attached to the pedestal 22 (substrate support) (para 0038; Fig. 1). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the pedestal of Lee to support the substrate of Katsura in order to heat or cool the wafer (Lee para 0005), as desired by Katsura (Abstract), and attach the pedestal to the RF power supply to allow the substrate to be biased.
	
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 1 above, and further in view of Cao (US 20120156872 A1).
Regarding claim 3, the combination of Katsura, Abe, Lee, Grass, and Wong teaches the substrate has a hole 102 (opening) (Katsura col 11 line 17-23; Fig. 13B) but fails to explicitly teach a second substrate disposed adjacent the substrate and having a conductive feature aligned with the opening. 
However, Cao (US 20120156872 A1), in the analogous art of sputtering to fill a recess/trench, teaches a substrate with an opening adjacent to a second substrate with a device requiring electrical conductivity (conductive feature) disposed in the surface of the second substrate and aligned with the opening (para 0016, 0023, 0025). Because Cao teaches that such substrate arrangements were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to add the second substrate and conductive feature of Cao adjacent to the first substrate of Katsura with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 1 above, and further in view of Yabe (US 5405804 A).
Regarding claim 5, the combination of Katsura, Abe, Lee, Grass, and Wong fails to explicitly teach annealing the substrate after depositing aluminum atop the second aluminum layer.
 However, Yabe (US 5405804 A), in the analogous art of sputtering aluminum wiring layers to fill a contact hole, teaches that an aluminum wiring layer may be annealed so that the crystal grain size may .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 1 above, and further in view of Fujii (US 20030199156 A1).
Regarding claim 9, the combination of Katsura, Abe, Lee, Grass, and Wong fails to explicitly teach depositing aluminum atop the second aluminum layer comprises depositing aluminum having a thickness of about 1 to about 5 micrometers. 
However, Fujii (US 20030199156 A1), in the analogous art of filling a contact hole with aluminum, teaches depositing three layers of aluminum to fill grooves in a substrate, wherein the third layer may have a thickness of up to 4.1 micrometers (para 0043). Because both Katsura and Fujii teach depositing three layers of aluminum into contact holes (Katsura col 11 line 17-23; Fujii para 0043), it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the thickness of the third Al layer of Katsura to a thickness of 4.1 micrometers (about 1 to about 5 micrometers). The only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, so the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04(IV)(A).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 1 above, and further in view of McDavid (US 4744858 A).
claim 10, the combination of Katsura, Abe, Lee, Grass, and Wong fails to teach depositing aluminum atop the second aluminum layer to increase the second grain size is performed at a second gas pressure which is larger than the first gas pressure for depositing a first aluminum layer.
 However, McDavid (US 4744858 A), in the analogous art of sputtering aluminum to fill an opening, teaches that the grain size of aluminum strips can be increased by increasing the pressure in argon sputtering (col 2 line 19-23). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to increase the deposition pressure for the third Al sublayer of Katsura in order to further increase the grain size.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 1 above, and further in view of Wang (US 20030068522 A1) and Nakamura (US 5940110 A).
Regarding claim 12, the combination of Katsura, Abe, Lee, Grass, and Wong fails to teach depositing aluminum atop the second aluminum layer to increase the second grain size is performed at a DC power greater than 30 kW. However, Wang, in the analogous art of sputtering an aluminum wiring layer, teaches a three layer Al formation in which the crystal particles increase in (grain) size from the lower to higher layers when formed with increasing sputtering powers of 10, 16, and 40 kW for the first, second, and third layers, respectively (para 0042; Fig. 3). Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the third sputtering power of Wang (40 kW), which is greater than 30 kW, in the third Al sublayer of the Katsura process in order to further increase the grain size. Katsura and Wang do not explicitly teach DC power.
However, Nakamura, in the analogous art of sputtering an aluminum wiring layer, teaches that gradually decreasing the DC sputter power results in a decrease in substrate temperature and thus a decrease in grain size (col 6 line 46-67, col 7 line 1-7), indicating that an increase in power would cause .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 1 above, and further in view of Sundararajan (US 7674636 B2).
Regarding claim 14, the combination of Katsura, Abe, Lee, Grass, and Wong fails to teach restricting a flow of gas adjacent a backside of a substrate to heat the substrate. 
However, Sundararajan, in the analogous art of vapor deposition, teaches varying the gas pressure and flow of a heat transfer gas on the backside of the substrate to facilitate a change in substrate temperature (col 3 line 44-53, col 4 line 9-15). The temperature control system can include a heating system, cooling system, or both (col 6 line 19-38). The flow is controlled by valves and, in some cases, the heat transfer gas can be permitted to flow only from the substrate to the exhaust while blocking (restricting) the flow from the gas supply source (col 7 line 1-18), thus heating the substrate by preventing new cooling gas to flow through. Katsura teaches step-wise heating of the substrate (Abstract); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the backside gas control system of Sundararajan in the Katsura process in order to maintain a constant, uniform substrate temperature during each deposition and to vary the substrate temperature in between steps, as desired by Katsura (Fig. 1). 
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 15 above, and further in view of Sundararajan (US 7674636 B2).
claim 16, the combination of Katsura, Abe, Lee, Grass, and Wong fails to teach that increasing the first temperature comprises restricting a flow of gas adjacent a backside of a substrate to heat the substrate. 
However, Sundararajan, in the analogous art of vapor deposition, teaches varying the gas pressure and flow of a heat transfer gas on the backside of the substrate to facilitate a change in substrate temperature (col 3 line 44-53, col 4 line 9-15). The temperature control system can include a heating system, cooling system, or both (col 6 line 19-38). The flow is controlled by valves and, in some cases, the heat transfer gas can be permitted to flow only from the substrate to the exhaust while blocking (restricting) the flow from the gas supply source (col 7 line 1-18), thus heating the substrate by preventing new cooling gas to flow through. Katsura teaches step-wise heating of the substrate (Abstract); therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the backside gas control system of Sundararajan in the Katsura process in order to maintain a constant, uniform substrate temperature during each deposition and to vary the substrate temperature in between steps, as desired by Katsura (Fig. 1). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Katsura (US 5407863 A) in view of Abe (US 20060220083 A1), Lee (US 20070045103 A1), Grass (US 20160204218 A1), and Wong (US 5175125 A), as applied to claim 15 above, and further in view of Nakamura (US 5940110 A).
Regarding claim 18, as described in the claim 15 rejection, the combination of Katsura, Abe, Lee, Grass, and Wong teaches the first AC target bias power is greater than a second AC target bias power because the bias is present in the first step of Katsura and removed in the third step of Katsura. The combination of Katsura, Abe, Lee, Grass, and Wong fails to explicitly teach that the first DC power is lower than a second DC power. 
However, Nakamura (US 5940110 A), in the analogous art of sputtering an aluminum wiring layer, teaches that gradually decreasing the DC sputter power results in a decrease in substrate temperature .

Response to Arguments
Applicant’s arguments, see pg. 7, filed 02/15/2022, with respect to the rejection(s) of claim(s) 1, 15, and 19 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of a new interpretation of Katsura.
The previously cited rejection relying on Fukui does not teach amended claims 1, 15, and 19, which specify a reactor chamber having a constant distance from target to substrate, because Fukui teaches changing the substrate to target distance to influence the grain size. However, it should be noted that the amended claim limitation contains new matter and the rejection of 12/03/2021 would be maintained if the new matter is removed without further amendments.
Additionally, Zhang and Fukui are cited to provide evidence that the first deposition process step of Katsura would inherently produce a first layer having a first grain size and then a second layer having a second, larger grain size that also increases the first layer’s grain size.
Applicant’s specification is unclear as to what time is “sufficient” to produce a second layer with a larger grain size because the first and second layer are the same material, and thus it is unclear what distinguishes when the first layer ends and the second layer begins. Therefore, Katsura has been interpreted as producing at least a first layer and a second layer having a larger grain size during the first deposition step.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797